NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ROGER D. HALL,                                   No. 08-35582

               Plaintiff - Appellant,            D.C. No. 3:08-CV-00262-HU

  v.
                                                 MEMORANDUM *
JOHN G. KORESKI, Business Manager
Department of Corrections,

               Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Roger D. Hall, an Oregon state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action seeking a writ of

mandamus to halt the ongoing garnishment of his prison trust account and to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
recover funds already garnished. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

We affirm.

        The district court properly dismissed the action as barred by the doctrine of

res judicata because Hall has already litigated his claims arising out of the

garnishment of his prison trust account. See Hall v. Hill, No. 3:04-cv-01752-AS,

slip op. at 2 (D. Or. Nov. 21, 2005), aff’d, 225 F. App’x 595 (9th Cir. 2007); see

also Stewart, 297 F.3d at 956 (describing elements of res judicata).

        Appellee’s motion for leave to appear and for briefing schedule is denied as

moot.

        AFFIRMED.




                                           2                                    08-35582